Citation Nr: 0626722	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  04-35 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for service-connected fracture of the right clavicle. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1954 to 
July 1956.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  

At the hearing in May 2005, the veteran's representative 
raised the issue of compensation for tingling and numbness to 
the veteran's fingertips.  This matter is referred to the RO 
for appropriate action.


REMAND

In May 1995, the veteran was granted service connection for a 
fracture of his right clavicle and assigned a 10 percent 
disability rating, effective from July 27, 1994.  In 
September 2002, the veteran filed an increased rating claim 
seeking a disability rating in excess of 10 percent for his 
right clavicle fracture.  After obtaining the veteran's 
treatment records from VA facilities and giving the veteran a 
C & P examination, the RO continued the 10 percent rating.  

Pursuant to 38 C.F.R. § 3.159(c)(4)(2005), VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  For several reasons, there is 
insufficient data to determine the appropriate disability 
rating for the veteran's right clavicle disability.  
Diagnostic Code 5203, which provides rating criteria for 
nonunion of the clavicle (which the veteran has), makes a 
distinction between a fracture with loose movement and one 
without loose movement.  38 C.F.R. § 4.71a.   While the 
progress notes of June 2005 indicate there is slight motion 
in the distal fragment of the clavicle, it is not clear 
whether this constitutes loose movement.  

Similarly, Diagnostic Code 5203 provides that impairment of 
the clavicle can be rated on impairment of the function of a 
contiguous joint.  But the December 2002 examination contains 
no range of motion data other than the statement that the 
veteran has full range of motion with pain on the extremes.  
The June 2005 progress notes contain some range of motion 
data, but none about the limitation on range of motion due to 
the veteran's pain during the tests.  Moreover, it is not 
clear that such data relate only to the veteran's service-
connected disability.  In the June 2005 progress notes, the 
examiner refers to X-ray tests that indicate, on a 
preliminary reading, the presence of mild glenohumeral 
osteoarthritis and acrimioclavicular osteoarthritis.  He also 
notes that the veteran's pain arises from two sources:  the 
fracture of his right clavicle and probable nerve 
impingement.  Thus, a medical opinion is needed on the 
question of the extent to which the veteran's shoulder joints 
are impaired due to his service-connected disability rather 
than other medical conditions.  

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655. 

Following the May 2005 hearing, the record was left open for 
the submission of additional evidence.  The veteran's 
representative provided additional VA treatment records in 
June 2005, but did not waive RO consideration of this 
evidence.  The RO should have an opportunity to consider this 
evidence and issue a supplemental statement of the case.  
38 C.F.R. § 20.1304(c).

Finally, while the veteran was given some information on how 
a disability rating for a fractured clavicle is calculated, 
he has not been provided with information about the 
assignment of effective dates for disability ratings.   See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) (since the 
effective date of the disability is part of a claim, VA has a 
duty to notify claimants of the evidence needed to prove that 
portion of the claim).   He should be given notice that 
complies with Dingess.  

Accordingly, the appeal is REMANDED to the RO via the Appeals 
Management Center, in Washington, DC, for the following 
action:

1. Send the veteran and his representative 
notice to comply with Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  Schedule the veteran for a physical 
examination to determine the severity of 
his fractured right clavicle disability.  
The claims file must be provided to the 
examiner for review.  Any necessary tests 
(including range of motion tests) should 
be performed and the results of those 
tests addressed in the examiner's report.  

The examiner's report should include an 
opinion, with complete rationale, as to 
whether the veteran's nonunion of the 
right clavicle is with loose movement or 
without loose movement.  The examiner also 
should consider the evidence of other 
medical conditions of the veteran's right 
shoulder (including glenohumeral 
osteoarthritis, acrimioclavicular 
osteoarthritis, and nerve impingement) 
and, if possible, render an opinion, with 
complete rationale, as to the extent to 
which the service-connected fractured 
right clavicle, alone, impairs the 
function of its contiguous joint.  If the 
functional impairment of the service-
connected disability cannot be isolated, 
the examiner should state that and explain 
why it cannot.  

3.  Then, readjudicate the claim in light 
of the additional evidence obtained, 
including the additional VA treatment 
records submitted in June 2005.  If any 
sought benefit is denied, issue a 
supplemental statement of the case.  After 
the veteran and his representative have 
been given an opportunity to respond, the 
claims file should be returned to this 
Board for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


